Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alfred L. Stone appeals the district court’s order granting defendants’ Fed. R. Civ. P. 12(b)(6) motions to dismiss his complaint for failure to state a claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stone v. Baltimore Washington Hotel, Inc., No. 1:15-cv-02272-GLR (D. Md. June 9, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED